

116 HR 4976 IH: Supply Our Soldiers Act of 2019
U.S. House of Representatives
2019-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4976IN THE HOUSE OF REPRESENTATIVESNovember 1, 2019Mr. King of New York (for himself, Mrs. Carolyn B. Maloney of New York, Mr. Fitzpatrick, Mr. DeFazio, Ms. Pingree, Ms. Moore, and Mr. McGovern) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo provide for free mailing privileges for personal correspondence and parcels sent to members of
			 the Armed Forces serving on active duty in Iraq, Afghanistan, or other
			 designated hostile fire areas.
	
 1.Short titleThis Act may be cited as the Supply Our Soldiers Act of 2019. 2.Postal benefits program for members of the Armed Forces (a)In generalThe Secretary of Defense, in consultation with the United States Postal Service, shall provide for a program under which postal benefits shall be provided to qualified individuals in accordance with succeeding provisions of this Act.
 (b)Qualified individualFor purposes of this Act, the term qualified individual means an individual who— (1)is a member of the Armed Forces of the United States on active duty (as defined in section 101 of title 10, United States Code); and
				(2)
 (A)is serving in Iraq, Afghanistan, or other designated hostile fire area, as described in section 351(a)(1) of title 37, United States Code; or
 (B)is hospitalized at a facility under the jurisdiction of the Armed Forces of the United States as a result of a disease or injury incurred as a result of service described in subparagraph (A).
					(c)Postal benefits described
 (1)In generalThe postal benefits provided under this Act shall consist of such coupons or other similar evidence of credit (whether in printed, electronic, or other format, and in this Act referred to as vouchers) as the Secretary of Defense (in consultation with the Postal Service) shall determine, entitling the bearer or user to make qualified mailings free of postage.
 (2)Qualified mailingFor purposes of this Act, the term qualified mailing means the mailing of a single mail piece which— (A)is described in subparagraph (A) or (B) of paragraph (3);
 (B)is sent from within an area served by a United States post office; and (C)is addressed to a qualified individual.
 (3)Mail describedMail described in this paragraph is— (A)any first-class mail (including any sound- or video-recorded communication) not exceeding 13 ounces in weight and having the character of personal correspondence; and
 (B)parcel post not exceeding 15 pounds in weight. (4)Limitations (A)NumberAn individual shall be eligible for 1 voucher for each month in which such individual is a qualified individual.
 (B)UseAny such voucher may not be used— (i)for more than a single qualified mailing; or
 (ii)beyond the expiration date of such voucher, as designated by the Secretary of Defense. (5)Coordination rulePostal benefits under this Act shall be in addition to, and not in lieu of, any reduced rates of postage or other similar benefits which might otherwise be available by or under law, including any rates of postage resulting from the application of section 3401(b) of title 39, United States Code.
 (d)RegulationsNot later than 30 days after the date of the enactment of this Act, the Secretary of Defense (in consultation with the Postal Service) shall prescribe any regulations necessary to carry out this Act, including—
 (1)procedures by which vouchers will be provided or made available in a timely manner to persons duly identified by qualified individuals to receive those vouchers; and
 (2)procedures to ensure that the number of vouchers provided or made available with respect to any qualified individual complies with subsection (c)(4)(A).
				3.Funding
 (a)In generalThere is authorized to be appropriated to the Department of Defense, for fiscal years 2020 through 2025, a sum determined by the Secretary of Defense to be equal to the expenses incurred by the Department in providing the benefits described in section 2(c) for such fiscal years. Such sum shall be derived from amounts appropriated in each such fiscal year for Operation and Maintenance, Defense-wide, for the Office of the Secretary of Defense, and shall not to exceed $75 million for the total period beginning with fiscal year 2020 and ending with fiscal year 2025.
			(b)Transfers to Postal Service
 (1)Based on estimatesThe Secretary of Defense shall transfer to the Postal Service, out of any amount so appropriated and in advance of each calendar quarter during which postal benefits under this Act may be used, an amount equal to the amount of postal benefits that the Secretary of Defense estimates will be used during such quarter, reduced or increased (as the case may be) by any amounts by which the Secretary finds that a determination under this section for a prior quarter was greater than or less than the amount finally determined for such quarter.
 (2)Based on annual determinationFor each of the fiscal years 2020 through 2025, an annual determination of the amount necessary to correct any previous determination under this section during such fiscal year, and any transfer of amounts between the Postal Service and the Department of Defense based on that annual determination, shall be made not later than 6 months after the end of such fiscal year.
 (3)Based on final determinationA final determination of the amount necessary to correct any previous determination under this section, and any transfer of amounts between the Postal Service and the Department of Defense based on that final determination, shall be made not later than 6 months after the end of fiscal year 2025.
 (c)Consultation requiredAll estimates and determinations under this section of the amount of postal benefits under this Act used in any period shall be made by the Department of Defense in consultation with the Postal Service.
 4.DurationThe postal benefits under this Act shall apply with respect to mail matter sent during the period beginning on October 1, 2019, and ending on September 30, 2025.
		